DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The Examiner acknowledges Applicant’s amendments and remarks filed on December 2, 2021.  They have been fully considered but do not place the claims in condition for allowance.  Applicant’s amendments have raised new issues that necessitate new grounds for rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: hardware-based boot integrity component in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification teaches that the claimed hardware-based boot integrity component corresponds to the disclosed Boot Guard component [Fig. 1: Boot Guard 160; para. 0025: “The cloudlet 102 may include a Boot Guard component 160. The Boot Guard component 160 may provide hardware-based boot integrity protection to prevent unauthorized software and malware takeover of boot blocks of the cloudlet 102.”].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The Examiner notes that, according to an interpretation based on 35 U.C.C. 112(f), the limitation “providing security from tampering by software executed by an operating system of the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 are interpreted according to 35 U.S.C. 112(f) because they recite a generic placeholder accompanied by functional language without sufficient structure to 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification indicates that the Boot Guard component corresponds to the claimed “hardware-based security component”, but it fails to disclose any structure for the Boot Guard component.  Fig. 1 shows the Boot Guard component as a component of the cloudlet 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayanan et al., “The Case for VM-Based Cloudlets in Mobile Computing”, in view of Zimmer et al., U.S. Patent Application Publication No. 2009/0327741.
Regarding claim 1, Satyanarayanan discloses a method comprising:
booting a cloudlet [pp. 19-20, VM Overlay Creation] that is remote from a data center [pp. 18, Fig. 4: “coffee ship cloudlet” vs. “distant cloud on Internet”]; and
receiving data at the cloudlet [pp. 18, How Cloudlets Can Help: “In this way, we could meet the need for real-time interactive response by low-latency, one-hop, high-bandwidth wireless access to the cloudlet. The mobile device functions as a thin client, with all significant computation occurring in the nearby cloudlet.”] from a personal mobile computing device [pp. 19, Feasibility of Dynamic VM Synthesis: Nokia N810 Internet tablet].
Satyanarayanan does not teach that 
booting of the cloudlet comprises employing a hardware-based boot integrity component for use in providing security from tampering by software executed by an operating system of the cloudlet; 

the trusted execution environment comprises a secure processor area and/or root- of-trust.
Zimmer discloses:
booting of the cloudlet [para. 0024: “In an embodiment, a verified boot may be implemented using the security chipset 930.”] comprises employing a hardware-based boot integrity component [Fig. 9: security processing chipset 930, including security engine/processor 931] for use in providing security from tampering by software executed by an operating system of the cloudlet [para. 0024: “Since the security processor 931 is a specialized device, sequestered from access by the primary processor 911, the security engine is protected from tampering.”]; 
the hardware-based boot integrity component is to provide a trusted execution environment [para. 0040: “The security processor enables a trust relationship between the platform owner, the platform firmware, and third party (i.e. OSV, OEM etc).”]; and 
the trusted execution environment comprises a secure processor area and/or root- of-trust [security engine/processor 931; para. 0041: “Thus, embodiments of the invention present a creative way of using a security processor, as the root of trust for storage (RTS)…”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Satyanarayanan and Zimmer by modifying Satyanarayanan to include a hardware-based boot integrity component as taught by Zimmer.  Zimmer teaches that the security processing chipset provides for a secure boot, protects boot code and data from tampering, ensures that boot software images are authorized and free of malware, sequesters hardware from the primary processor, and establishes a trusted environment [para. 0023, 0024].  Therefore, it would have been obvious to one of 
	Regarding claim 5, Zimmer teaches that booting the cloudlet includes verifying a Boot ROM and OEM boot module comprising UEFI firmware of the cloudlet [para. 0024, 0025].  Therefore, it would have been obvious to one of ordinary skill in the art to verify a BIOS, which performs an equivalent function to a Boot ROM and/or OEM boot module with UEFI firmware. 
	Regarding claims 8 and 13, Satyanarayanan and Zimmer disclose the method of claims 1 and 5, and also the device that executes the claimed method.

Claims 2, 3, 6, 7, 9, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayanan in view of Zimmer as applied to claim 1 above, and further in view of Khatri et al., U.S. Patent Application Publication No. 2010/0111309.  Khatri was cited in the Information Disclosure Statement filed by Applicant on July 22, 2019.
Regarding claim 2, Satyanarayanan and Zimmer disclose the method of claim 1, but do not teach detecting an attempt to tamper with hardware of the cloudlet, and interrupting a boot process in response.
Khatri discloses a step of detecting an attempt to tamper with hardware of a system, and in response to detection of the attempt to tamper, interrupting a boot process [Fig. 3, steps 308, 314: storage controller or BIOS not authentic, proceed to step 330 (END)].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Satyanarayanan, Zimmer, and Khatri by further modifying Satyanarayanan and Zimmer to detect an attempt to tamper with the hardware of the cloudlet, and interrupt a boot process in response, as taught by Khatri.  Khatri teaches that the implementation of such steps provide protection from unauthorized access to data [para. 0036].  Therefore, it would have been obvious to apply Khatri’s teachings to the 
Regarding claim 3, Khatri teaches that detecting an attempt to tamper with hardware of the cloudlet includes identifying a verification failure [Fig. 3, steps 308, 314, 330].
Regarding claim 6, Khatri teaches that booting the cloudlet includes receiving a KEK for a SES [Fig. 3, step 316-318].
Regarding claim 7, Khatri teaches receiving the KEK for the SES from a trusted execution environment [Fig. 3, step 318].
Regarding claims 9, 10, 14, and 15, Satyanarayanan, Zimmer, and Khatri disclose the method of claims 2, 3, 6, and 7, and also the device to execute the claimed method.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayanan in view of Zimmer as applied to claims 1 and 8 above, and further in view of Lapiotis et al., U.S. Patent Application Publication No. 2017/0019302.
Regarding claim 4, Satyanarayanan and Zimmer disclose the method of claim 1, but do not teach that the cloudlet performs Virtual Network Functions using the data received at the cloudlet.
Lapiotis discloses a system that performs VNFs using data received by a cloud computing system [para. 0045: VNF-based advertising content].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Satyanarayanan, Zimmer, and Lapiotis by modifying Satyanarayanan and Zimmer to perform VNFs, as taught by Lapiotis.  Satyanarayanan, Zimmer, and Lapiotis are all directed towards cloud computing systems.  Satyanarayanan discloses a generic cloudlet-based system, but does not prescribe a particular application.  Lapiotis discloses a cloud-based system that gathers data from users’ mobile devices and employs the data to optimize advertising content.  Therefore, it would have been 
Regarding claim 11, Satyanarayanan, Zimmer, and Lapiotis disclose the method of claim 4, and also the device to execute the claimed method.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Satyanarayanan and Zimmer as applied to claim 8 above, and further in view of Takeuchi, U.S. Patent Application Publication No. 2018/0032982.
Regarding claim 17, Satyanarayanan and Zimmer disclose the method of claim 8, but do not teach that the computing device is to operate in a Mobile Edge Computing system or 5G system.
Takeuchi discloses a computing device that operates in a MEC or 5G system [para. 0003, 0150].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Satyanarayanan, Zimmer, and Takeuchi by modifying the mobile computing device of Satyanarayanan to operate in a 5G or MEC system.  Satyanarayanan discloses a cloud computing system provides services for user devices such as a tablet.  Takeuchi discloses that portable devices such as tablets may operate in MEC or 5G systems.  Additionally, MEC and 5G are well-known industry standards.  It would therefore have been obvious to one of ordinary skill in the to employ the tablet device of Satyanarayanan in a MEC or 5G environment based on Takeuchi’s suggestion and the conventional usage of tablets in such environments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181. The examiner can normally be reached Monday to Thursday and every other Friday, 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov